Citation Nr: 1016061	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, 
effective December 29, 1995, and a rating in excess of 70 
percent, effective December 17, 1999, for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1962 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Manchester, New Hampshire.  This claim was previously 
remanded by the Board in September 2008 for additional 
evidentiary development.  

The Board notes that the Veteran has been assigned a 100 
percent disability evaluation for his PTSD, effective as of 
July 11, 2001.  Therefore, the Board has not considered the 
evidence of record from July 11, 2001 to the present, since 
the Veteran has already been assigned the maximum available 
disability evaluation.  


FINDINGS OF FACT

1.  Prior to December 17, 1999, the Veteran's PTSD was 
manifested by occupational and social impairment, chronic 
sleep impairment, anxiety, panic, restricted effect, impaired 
memory, poor concentration, and impaired judgment and 
insight; it was not manifested by an inability to maintain 
effective relationships, suicidal or homicidal ideation, 
hallucinations or delusions, neglect of personal hygiene, or 
impaired speech.  

2.  As of December 17, 1999, the Veteran's PTSD was 
manifested by occupational and social impairment, suicidal 
thoughts, slow speech, depression, and preoccupation; it was 
not manifested by total occupational and social impairment, 
persistent hallucinations, inappropriate or obsessive 
behavior, or a gross repudiation of reality with disturbed 
thoughts or behavior.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating of 50 percent for PTSD, effective as of December 29, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 
(1996); Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD, effective as of December 17, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (1996); 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Copies of his Social 
Security Administration (SSA) records have also been 
incorporated into the claims file.  The Board recognizes that 
the Veteran was not afforded a VA examination for his PTSD 
during the time periods currently on appeal.  However, since 
the Veteran's claim is for distinctive periods of time in the 
past, a current VA examination would be of no probative 
value.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Disability Rating for PTSD

For historical purposes, the Veteran was granted service 
connection for PTSD in an October 2002 rating decision.  A 70 
percent disability rating was assigned, effective as of July 
11, 2001.  VA received a notice of disagreement from the 
Veteran in January 2003, and subsequently, the Veteran's 
disability rating was increased to 100 percent, effective as 
of July 11, 2001.  VA received another notice of disagreement 
from the Veteran in July 2003, indicating that he was 
entitled to a 100 percent disability rating for service 
connection back to 1981.  

In a June 2004 rating decision, the RO granted an effective 
date of December 29, 1995 for the grant of service 
connection.  A noncompensable disability rating was assigned 
as of December 29, 1995, a 70 percent disability rating was 
assigned as of December 17, 1999, and the 100 percent rating 
was continued as of July 11, 2001.  The Veteran subsequently 
disagreed with the ratings assigned and the effective date of 
the grant of service connection, contending that he was 
entitled to a 100 percent disability rating as of December 
29, 1995 and an effective date for the grant of service 
connection back to 1981.  

In April 2005, a statement of the case (SOC) was issued 
regarding entitlement to an increased disability rating.  The 
Veteran perfected a timely appeal of this claim to the Board 
in May 2005.  Following the September 2008 Board remand, a 
statement of the case was issued in March 2009 regarding the 
Veteran's claim of entitlement to an earlier effective date 
for the grant of service connection.  The Veteran did not 
file a timely appeal of this decision, and as such, the issue 
of entitlement to an earlier effective date for the grant of 
service connection is not properly before the Board at this 
time.  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nonetheless, in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Court noted that where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999).  

The Veteran's disability is rated under Diagnostic Code 9411.  
This code, which pertains to mental disorders, was revised 
effective November 7, 1996.  Since this is an appeal of the 
initial evaluation assigned, and service connection for the 
disorder was effective in 1995, the Board will consider old 
and current versions of Diagnostic Code 9411.  Specifically, 
it is noted that by regulatory amendment, effective on 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695- 
52702 (1996).  In this regard, if a law or regulation changes 
during the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question. 38 
U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 
Amendments with a specified effective date without provision 
for retroactive application may not be applied prior to the 
effective date. As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran. In this case, either the old or 
revised rating criteria may apply, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-2000.

A.  Former Criteria 

Under the version of the rating schedule in effect prior to 
November 7, 1996, a 30 percent rating is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.130 (1996).  

A 50 percent rating is warranted if the evidence demonstrates 
that the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and that by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Id.

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.

A 100 percent disability evaluation of 100 percent is 
warranted where attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or the individual 
is demonstrably unable to obtain or retain employment.  Id.

B.  Current Criteria 

The current version of Diagnostic Code 9411, in effect since 
November 7, 1996, provides the following ratings for 
psychiatric disabilities.  A 30 percent evaluation is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (2009).  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

C.  Global Assessment of Functioning

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).




	(CONTINUED ON NEXT PAGE)
Disability Rating in Excess of 10 Percent, as of December 29, 
1995 - 

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent as of December 29, 1995 for 
his service-connected PTSD.  Upon review of the evidence of 
record, the Board concludes that the Veteran's disability 
rating is more appropriately characterized as 50 percent 
disabling as of December 29, 1995, rather than as 10 percent 
disabling.  In this regard, the Veteran's claim is granted.  

The record contains a VA outpatient treatment record dated 
December 29, 1995, assigning a diagnosis of rule out PTSD.  
At the time of treatment, the Veteran was noted to be neat 
and well-groomed.  The Veteran's chief complaints were an 
inability to get along with others, nightmares and panic.  It 
was noted that the Veteran was currently engaged to his 
girlfriend and that he had an okay relationship with his two 
children who lived in Florida.  It was also noted that the 
Veteran was employed as an auto mechanic and that he had just 
lost his finger in an accident at work.  

The record contains a June 1996 VA outpatient treatment 
record.  The Veteran reported feelings of anger, rage and 
anxiety.  He also indicated that he was sleeping very little 
at nights and suffering from nightmares.  The examiner 
concluded that the Veteran was impaired in his social, 
occupational and family functioning.  The Veteran was noted 
to be neatly groomed and appropriately dressed at the time of 
examination, and his speech was relevant and coherent.  His 
affect was noted to be restricted, his memory was described 
as fair to poor, and his concentration was noted to be poor.  
His judgment and insight were also described as fair to poor.  
However, there was no evidence of a thought disorder and the 
Veteran denied any suicidal ideation or intent.  The examiner 
diagnosed the Veteran with chronic PTSD and concluded that 
the Veteran was unable to work at this time due to a very 
poor concentration.  However, this record also suggests that 
the Veteran was currently unable to work as a result of 
recently losing a finger.  A GAF score of 60 was assigned at 
this time, which is illustrative of moderate difficulty in 
social, occupational, or school functioning.  

The record also contains an examination from September 1996.  
The Veteran was noted to have a history of PTSD at this time.  
The Veteran was noted to be alert and oriented in all spheres 
during the examination.  The record also contains a treatment 
record dated August 1999 in which the Veteran was noted to be 
slightly anxious.  However, he was described as alert and 
oriented times three.  The Veteran was also noted to be 
suffering from mild depression in October 1999, and the 
examiner concluded that he was not a high risk for injuring 
himself.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a disability rating of 50 percent for 
PTSD, effective as of December 29, 1995.  Since the amended 
rating criteria were not effective until November 7, 1996, 
the Board must consider the Veteran's appeal from December 
29, 1995 to November 7, 1996 based on the rating criteria in 
effect prior to November 7, 1996.  Under these criteria, a 
disability rating of 50 percent is warranted when the 
evidence demonstrates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.130 (1996).  

According to the June 1996 treatment record, the Veteran 
suffered from occupational and social impairment, with an 
inability to work due, at least in part, to poor 
concentration.  He was also noted to be suffering from 
anxiety, chronic sleep impairment, impaired judgment, and 
impaired memory and concentration.  The Veteran also 
indicated in December 1995 that he felt he had an inability 
to get along with other people.  Therefore, the Veteran's 
symptomatology appears to more closely approximate a 
disability rating of 50 percent, rather than 10 percent, 
during this time period.  

However, the preponderance of the evidence of record 
demonstrates that the Veteran was not entitled to a 
disability rating of 70 percent prior to December 17, 1999 
under the old rating criteria.  A 70 percent disability 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, or the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  However, the 
available evidence demonstrates that the Veteran did not 
suffer from severe impairment in his ability to establish and 
maintain effective relationships at this time, since the 
Veteran was engaged and kept an okay relationship with his 
children.  Also, while the June 1996 record did find that the 
Veteran was unemployable as a result of his poor 
concentration, the reason for his unemployability was also 
listed as the loss of a finger.  Subsequent treatment records 
also contradict a finding of unemployability, since the 
Veteran was noted to be alert and oriented in all spheres 
during September 1996 and August 1999 treatment.  In 
addition, a GAF score of 60 was assigned in June 1996, which 
is illustrative of moderate difficulty in social, 
occupational, or school functioning.  The December 1995 
treatment record also indicates that the Veteran was 
employed, having just injured his hand in a work-related 
accident.  Therefore, the overall evidence of record does not 
demonstrate that the Veteran suffered from a severe 
impairment in employability due to PTSD during this time 
period.  

The Board has also considered whether the Veteran may be 
entitled to a higher disability rating, under the amended 
rating criteria, as of November 7, 1996.  However, the Board 
finds that the preponderance of the evidence of record 
demonstrates that the Veteran was not entitled to the next-
higher disability rating of 70 percent as of this time.  
Again, a 70 percent disability rating is warranted for 
psychiatric disabilities characterized by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (2009).  

According to an August 1999 treatment record, the Veteran was 
alert and oriented in all spheres.  He was also noted to be 
slightly anxious at this time.  Also, an October 1999 
treatment record found the Veteran to be suffering from mild 
depression.  He was not at a high risk for injuring himself.  
Therefore, the evidence does not suggest that the Veteran 
suffered from deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, and as 
such, a 70 percent disability evaluation is not warranted as 
of November 7, 1996.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to an 
initial disability rating of 50 percent for his service-
connected PTSD.  See 38 U.S.C. § 5107(b).  To this extent, 
the Veteran's claim is granted.  

Disability Rating in Excess of 70 Percent, as of December 17, 
1999 - 

The Veteran also contends that he is entitled to a disability 
rating in excess of 70 percent as of December 17, 1999.  
However, as outlined below, the preponderance of the evidence 
of record demonstrates that the Veteran is not entitled to a 
disability rating in excess of 70 percent as of December 17, 
1999.  

The record contains a psychiatric evaluation from the Social 
Security Administration (SSA) dated December 16, 1999.  The 
Veteran was noted to be well-groomed with appropriate 
behavior.  However, the Veteran's speech was described as 
slow at this time.  The Veteran denied hallucinations or 
delusions at this time, but he was noted to be preoccupied 
with something (the writing is illegible).  The Veteran also 
denied obsessions and phobias.  The examiner concluded that 
the Veteran had a marked degree of functional loss in his 
daily activities, with a moderate degree of social 
impairment.  The Veteran was also noted to have a constant 
degree of work-related impairment due to his physical 
weakness and his inability to concentrate.  It was noted that 
the Veteran only had about a 30 percent chance of returning 
to work in the future, but it was noted that his physical 
disabilities would likely be the prohibiting factor.  

The record also contains a VA emergency room note from the 
following day.  It was noted that the Veteran was weepy and 
depressed, and that both his mother and father had died in 
the past year.  It was also noted that the Veteran suffered a 
heart attack and underwent a coronary bypass operation in 
August 1999, and as a result, the Veteran had been unable to 
work since this time.  The Veteran indicated that he was 
frightened by suicidal thoughts that he had been having, but 
it was noted that the Veteran had no actual plan or desire to 
develop a plan.  The Veteran was diagnosed with depression at 
this time, but it was noted that he did not suffer from a 
thought disorder.  A GAF score of 50 was assigned during VA 
outpatient treatment in January 2000, which is illustrative 
of any serious impairment in social, occupational or school 
functioning.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 
70 percent for his service-connected PTSD, as of December 17, 
1999.  Under the new rating criteria that has been in effect 
since November 2006, a 100 percent disability rating is 
warranted when there is evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2009).  

At the time of the Veteran's SSA evaluation in December 1999, 
the Veteran was well-groomed and he exhibited appropriate 
behavior with no obsessive behavior.  There was no evidence 
of delusions or hallucinations.  Also, the Veteran was noted 
to have a moderate social impairment.  The VA emergency 
treatment note from the following day also noted that while 
the Veteran was having suicidal thoughts, he had no actual 
plan or desire to develop a plan, suggesting that he was not 
a persistent threat to himself.  Therefore, the Veteran does 
not satisfy the criteria for the highest disability rating of 
100 percent as of this time.  

The Board recognizes that the December 1999 SSA evaluation 
note indicates that the Veteran only had about a 30 percent 
chance of returning to work in the future.  However, it was 
noted that his physical disabilities would likely be the 
prohibiting factor.  This conclusion is supported by the VA 
emergency treatment note from December 1999 in which it was 
noted that the Veteran had been unable to work since a 
coronary bypass operation in August 1999.  Therefore, the 
evidence of record from December 1999 does not suggest that 
the Veteran suffered from total occupational or social 
impairment as a result of his service-connected psychiatric 
disability.  

The Board has also considered whether the Veteran may be 
entitled to a higher disability rating under the rating 
criteria, as it existed prior to November 2006.  A 100 
percent disability evaluation of 100 percent is warranted 
where attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or the individual 
is demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.130 (1996).  However, the available evidence of 
record does not suggest that the Veteran lives in virtual 
isolation from the community or that he suffers from a gross 
repudiation of reality with disturbed thought or behavioral 
processes.  Additionally, as discussed in the preceding 
paragraph, the evidence suggests that the Veteran's major 
reason for unemployability at this time was his nonservice-
connected cardiac disorder.  As such, a disability rating of 
100 percent, as of December 17, 1999, is not warranted under 
the old rating criteria either.  

The Board recognizes that the Veteran believes he is entitled 
to an initial disability rating of 100 percent.  However, a 
100 percent disability rating requires evidence of total 
occupational and social impairment under the rating criteria, 
as it existed since November 7, 1996, or evidence of symptoms 
bordering on a gross repudiation of reality with disturbed 
thought or behavioral processes under the rating criteria in 
existence prior to November 7, 1996.  However, there is no 
evidence of record suggesting that the Veteran suffered from 
such symptomatology at any time prior to July 11, 2001.  As 
such, the Veteran's claims do not demonstrate that he is 
entitled to a 100 percent disability rating at any time 
during the time period from December 29, 1995 to July 11, 
2001.  

The Board has also considered whether a claim for total 
disability benefits based on individual unemployability prior 
to the 100 percent grant in July 2001 is warranted.  The 
Court has held that TDIU is an element of an increased rating 
claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, 
as noted in the above discussion, the evidence does not 
suggest that the Veteran was unemployable due solely to his 
service-connected psychiatric disability at any time prior to 
July 11, 2001.  As such, further consideration of this matter 
is not warranted.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration was given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, as outlined in the previous 
sections, the evidence of record demonstrates that the 
Veteran is not warranted to staged ratings, in addition to 
those already assigned.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 70 percent for PTSD as of 
December 17, 1999 must be denied.


ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD, effective as of December 29, 1995, is granted.  

Entitlement to a disability rating in excess of 70 percent 
for PTSD, effective as of December 17, 1999, is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


